DEPARTAMENTO DE EDUCACIÓN DE EE.UU.
WASHINGTON, DC 20202

OSEP QA 21-07

HOJA DE RUTA DE REGRESO A LA ESCUELA:
BÚSQUEDA E IDENTIFICACIÓN, DERIVACIÓN Y ELEGIBILIDAD
DE NIÑOS CONFORME A LA PARTE C DE LA LEY EDUCATIVA
PARA PERSONAS CON DISCAPACIDADES (IDEA)
29 de octubre de 2021
El Departamento de Educación de EE.UU. (el Departamento), la Oficina de Educación Especial
y Servicios de Rehabilitación (OSERS) ha recibido solicitudes de un grupo diverso de partes
interesadas que piden que el Departamento aclare las expectativas y los requisitos para
implementar la Ley Educativa para Personas con Discapacidades (IDEA) en vista de los muchos
desafíos de la pandemia de COVID-19 y a medida que más escuelas y programas están
regresando a brindar servicios presenciales. Estas consultas abordan una variedad de temas, tales
como: cumplir con los plazos, garantizar la implementación de los procedimientos de evaluación
inicial y reevaluación, determinar la elegibilidad para la intervención temprana, educación
especial y servicios relacionados, y proporcionar la gama completa de servicios de intervención
temprana y educación especial y servicios relacionados que los niños con discapacidades
necesitan para recibir una educación pública, gratuita y apropiada (FAPE).1 El propósito de los
documentos guía de la Hoja de ruta de regreso a la escuela conforme a la Ley IDEA,2 que se

1

Educación pública, gratuita y apropiada (FAPE) significa educación especial y servicios relacionados que (1) se brindan
pagados con fondos públicos, bajo supervisión pública y sin cargo; (2) cumplen con los estándares de la Agencia Educativa
Estatal (SEA), incluidos los requisitos de la Ley IDEA; (3) incluyen una educación preescolar, primaria o secundaria apropiada
en el estado participante; y (4) se proporcionan de conformidad con un programa de educación individualizado que cumple con
los requisitos del Título 34 §§ 300.320 a 300.324 del Código de Disposiciones Federales (C.F.R.). Título 34 § 300.17 del
C.F.R.

2

Además de los requisitos legales y reglamentarios que se incluyen en este documento de preguntas y respuestas, el contenido
de esta guía no tiene la fuerza y el efecto de la ley y no está destinado a obligar al público. Este documento tiene como único
objetivo brindar claridad al público con respecto a los requisitos existentes según la ley o las políticas de la agencia. El
Departamento ha determinado que este documento brinda orientación importante conforme al Boletín Final de Buenas
Prácticas de Orientación de la Oficina de Administración y Presupuesto (Agency Good Guidance Practices of the Office of
Management and Budget), 72 Federal Register 3432 (25 de enero de 2007). Las preguntas y respuestas que se incluyen en este
documento no están destinadas a reemplazar el estudio minucioso de la Ley IDEA y sus reglamentaciones de implementación.

www.ed.gov
El Departamento de Educación tiene como misión promover el alto rendimiento académico y la preparación de los estudiantes para la
competitividad global al fomentar la excelencia en la educación y garantizar la igualdad de acceso.

centran en los esfuerzos de reapertura de la escuela y del programa y la prestación de servicios
presenciales, es apoyar la implementación completa de los requisitos de la IDEA. Los
documentos también sirven para aclarar que, independientemente de la pandemia de COVID-19,
o al modo de intervención o instrucción, los niños con discapacidades tienen derecho a la FAPE,
y los bebés y niños pequeños con discapacidades y sus familias tienen derecho a los servicios
apropiados de la Parte C de la Ley IDEA. También es importante tener en cuenta que para
implementar los requisitos de la Ley IDEA en su totalidad, las comunicaciones con los padres
con dominio limitado del inglés deben realizarse en su idioma nativo.
El Departamento está entregando esta guía a las agencias principales estatales (State lead
agencies, State LAs), proveedores de servicios de intervención temprana (EIS), padres y otras
partes interesadas para reafirmar la importancia de la implementación adecuada de las
obligaciones de búsqueda e identificación de niños del sistema “child find” conforme a la Parte
C de la Ley IDEA. Conforme a la Parte C de la Ley IDEA, cada agencia principal estatal y sus
proveedores de EIS son responsables de implementar un sistema “child find” que identifique,
ubique y evalúe, lo antes posible, a todos los bebés y niños pequeños con discapacidades, desde
el nacimiento hasta los tres años, que puedan requerir servicios de intervención temprana. Los
requisitos para la búsqueda de niños y servicios relacionados se reflejan en la Ley IDEA y sus
reglamentaciones de implementación en el Título 20 § 1435 del Código de EE.UU. (U.S.C.)
(a)(5) y (6) y el Título 34 §§ 303.313, 303.115, 303.116 y 303.300 a 303.322 del C.F.R.
Sistemas estatales de búsqueda e identificación de niños “child find” para la intervención
temprana
El Departamento entiende que, durante las primeras etapas de la respuesta a la pandemia de
COVID-19, los programas no estaban abiertos para actividades presenciales, y menos cantidad
de bebés y niños pequeños participaron en programas de cuidado y educación en los primeros
años y recibieron menos visitas al pediatra. Durante este tiempo, los datos indican que las
derivaciones al sistema de intervención temprana de la Parte C de la Ley IDEA disminuyeron.3
Si bien las derivaciones a la Parte C han aumentado, aún no han regresado a los niveles
prepandémicos y la pandemia de COVID-19 todavía afecta a varias comunidades. A medida que
la nación transita esta nueva etapa de la pandemia de COVID-19, las agencias principales
estatales deben considerar mejorar y reorientar los esfuerzos de búsqueda e identificación de
niños para asegurarse de que sean lo suficientemente sólidos para garantizar la derivación,

La Ley IDEA, sus reglamentaciones de implementación y otros documentos importantes relacionados y las reglamentaciones
se encuentran en: https://sites.ed.gov/idea/.
3

Los estados informaron a la Oficina de Programas de Educación Especial (Office of Special Education Programs, OSEP) en
sus Planes de desempeño del estado/informes de desempeño anuales (State performance plans, SPP/annual performance
reports, APR) del año fiscal federal (FFY) 2019 para el período del 1.º de julio de 2019 al 30 de junio de 2020, los datos de la
Sección 618 de la Ley IDEA y a través de otras fuentes que la cantidad de niños derivados a la Parte C de la Ley IDEA
disminuyó.

2

evaluación e identificación adecuadas de todos los bebés y niños pequeños que puedan tener una
discapacidad conforme a la Parte C de la Ley IDEA. Las agencias principales estatales y los
proveedores de EIS deben utilizar los sistemas de datos existentes para identificar las fuentes de
derivación primarias que vieron la mayor disminución en las derivaciones durante la pandemia y
considerar estrategias de focalización para aumentar los esfuerzos de búsqueda de niños con
estas fuentes. Las agencias principales estatales también deben considerar reorientar sus
actividades de concientización pública, conforme al Título 20 § 1435 (a)(6) del USC y el Título
34 §§ 303.116 y 303.301 del C.F.R., mediante el uso de una variedad de métodos para informar
al público, incluidos: afiches, folletos, presentaciones, carteles, números de teléfono gratuitos,
sitios web, videos, televisión, radio, comunicados de prensa y anuncios para llegar de manera
eficaz a las poblaciones de niños que pueden no haber sido identificados durante las primeras
etapas de la pandemia.
Además, las agencias principales estatales y los proveedores de EIS deben examinar los
problemas de equidad que puedan existir en el proceso de identificación de búsqueda de niños,
incluidos los problemas de equidad que se presentaron antes de la pandemia. Esto incluye
analizar datos para examinar si existen comunidades en las que hay derivaciones limitadas o si
hay disparidades en las condiciones económicas o la raza y el origen étnico de las familias
derivadas a la Parte C. Sobre la base de estos datos, los proveedores de EIS y las agencias
principales estatales deben identificar estrategias de alcance específicas para conectarse con estas
comunidades que comúnmente reciben menos atención. El estatuto y las reglamentaciones de la
Parte C de la Ley IDEA identifican específicamente muchas subpoblaciones en las que la
coordinación con otras organizaciones es fundamental para un proceso eficaz de búsqueda e
identificación de niños.4 En el Título 34 § 303.302(b) del C.F.R. se incluye la identificación de
bebés y niños pequeños Nativos de América del Norte que residen en las reservas; bebés y niños
pequeños sin hogar, en hogares de crianza y bajo la tutela del estado; bebés y niños pequeños
identificados bajo la Ley de Prevención y Tratamiento de Abuso Infantil (Child Abuse
Prevention and Treatment Act, CAPTA) en casos comprobados de abuso o negligencia; y bebés
y niños pequeños en riesgo que han sido identificados como directamente afectados por el abuso
de sustancias ilegales o síntomas de abstinencia como resultado de la exposición prenatal a las
drogas.
Conforme a la Parte C de la Ley IDEA, un sistema integral de búsqueda de niños “child find”
incluye lo siguiente:
•

4

Un programa de concientización pública (Título 34 §303.301 del C.F.R.).

El estado debe asegurarse de que el sistema de búsqueda e identificación de niños esté coordinado con agencias específicas,
incluida la agencia estatal responsable de administrar CAPTA, el sistema estatal de detección e intervención temprana de la
audición, el programa de visitas de apoyo en el marco de los programas de salud maternoinfantil, cuidado infantil y el
Programa de Seguro Médico para Niños. Consulte el Título 34 § 303.302 del C.F.R.

3

•
•

•
•
•
•

Actividades de búsqueda e identificación de niños, incluida la coordinación con otras
agencias estatales relevantes (Título 34 § 303.302 del C.F.R.).
Procedimientos de derivación, incluido el plazo de la derivación (7 días), (Título 34 §
303.303 del C.F.R.) y el plazo posterior a la derivación (45 días) (Título 34 § 303.310
del C.F.R.).
Procedimientos de detección (según la opción del estado) (Título 34 § 303.320 del
C.F.R.).
Procedimientos para la evaluación del niño y evaluación del niño y la familia (Título
34 § 303.321 del C.F.R.).
Procedimientos para cuando se determina que un niño no es elegible (Título 34 §
303.322 del C.F.R.).
Procedimientos de derivación (Título 34 § 303.303 del C.F.R.).

Las fuentes de derivación primarias deben derivar a un niño a la Parte C dentro de los siete días
posteriores a su identificación como potencialmente elegible para recibir los servicios de la Parte
C de la Ley IDEA. Título 34, 303.303(a)(2)(i) del C.F.R. Si el proveedor de EIS o la agencia
principal estatal determina que un niño podría tener una discapacidad, la Parte C de la Ley IDEA
requiere, una vez que recibe el consentimiento de los padres, una evaluación multidisciplinaria
integral y a tiempo para determinar la elegibilidad del niño.
Si después de realizar una evaluación o si el niño no es evaluado y no se determina que es
elegible, la agencia principal estatal debe asegurarse de que se proporcione una notificación
previa por escrito a los padres conforme al Título 34 § 303.421 del C.F.R., que informe a los
padres sobre las opciones de resolución de disputas en virtud del Título 34 § 303.430 del C.F.R.
Si se determina que el niño es elegible, se debe realizar la evaluación inicial del niño y la familia,
y la reunión inicial del plan de servicio familiar individualizado (initial individualized family
service plan, IFSP) debe realizarse dentro de los 45 días posteriores a la derivación. Título 34 §§
303.310 y 303.321 del C.F.R. Este plazo requiere que ocurra lo siguiente dentro de los 45 días
posteriores a la derivación de un niño: (1) cualquier examen de detección ofrecido por el estado;
(2) la evaluación inicial; (3) la evaluación inicial del niño y la familia; y (4) la reunión inicial del
IFSP. El requisito de plazo de 45 días incluye dos excepciones permitidas: (1) el niño o padre no
está disponible para completar uno de los siguientes procedimientos: el examen de detección (si
corresponde), la evaluación inicial, las evaluaciones iniciales del niño y la familia, o la reunión
inicial del IFSP debido a circunstancias familiares excepcionales que están documentadas en los
registros de intervención temprana del niño; o (2) el padre no ha dado su consentimiento para el
examen de detección (si corresponde), la evaluación inicial o la evaluación inicial del niño, a
pesar de los intentos repetidos y documentados del proveedor de EIS o la agencia principal
estatal para obtener el consentimiento de los padres. Si se determina que el niño es elegible
conforme al Título 34 § 303.321(a) (1) (ii) del C.F.R., se realiza una evaluación inicial orientada
al niño y la familia para identificar las fortalezas y necesidades únicas del niño, así como los
4

recursos, prioridades y preocupaciones de la familia, apoyos y servicios y apoyos para mejorar la
capacidad de la familia para satisfacer las necesidades de desarrollo del niño. Vea Título 34 §
303.321(c)(2) del C.F.R.
La agencia principal estatal también puede adoptar procedimientos de detección, de conformidad
con los requisitos del Título 34 § 303.320 del C.F.R., para evaluar a los niños menores de tres
años que han sido derivados al programa de la Parte C para determinar si podrían tener una
discapacidad. El examen de detección (si un estado ha adoptado tales procedimientos) requiere la
notificación y el consentimiento de los padres dentro del plazo de 45 días. Como parte del
proceso de detección, a petición de los padres y con el consentimiento de los padres, el
proveedor de EIS debe realizar una evaluación inicial del bebé o niño pequeño incluso si los
resultados del examen de detección no identifican que el niño podría tener una discapacidad.
La Oficina de Programas de Educación Especial (OSEP), que es responsable de administrar el
programa de subvenciones de fórmula de la Parte C de la Ley IDEA federal, ha desarrollado un
modelo de Autoevaluación de Child Find (CFSA) como una herramienta para que los programas
estatales de la Parte C de la IDEA evalúen su sistema de búsqueda de niños para identificar,
ubicar y evaluar a todos los bebés y niños pequeños con discapacidades y retrasos en el
desarrollo. La OSEP recomienda a los estados que utilicen la CFSA como una herramienta para
ayudar a implementar las mejores prácticas para la búsqueda e identificación de niños.

5

PREGUNTAS FRECUENTES
P1:

¿Cuál es la responsabilidad de la agencia principal estatal y sus proveedores de EIS
si se recibió una derivación pero no se contactó al padre debido a la pandemia de
COVID-19?

R1:

El Departamento reconoce que, durante la pandemia de COVID-19, algunas familias no
fueron contactadas debido a múltiples circunstancias (cierres de oficinas, órdenes de
quedarse en casa, etc.), pero la agencia principal estatal y sus proveedores de EIS deben
dar prioridad inmediata a identificar a estos niños y contactar a sus padres. Los estados
también deben recopilar e informar datos sobre estas derivaciones, incluidos datos sobre
cualquier incumplimiento del Título 34 §303.310 del C.F.R., conforme el Indicador 7
(plazo de 45 días) en su Plan de desempeño estatal/Informe de desempeño anual
(SPP/APR). Además, en circunstancias en las que se identifique un incumplimiento, la
agencia principal estatal debe asegurarse de que se corrija cada caso individual de
incumplimiento, a menos que el niño ya no se encuentre dentro de la jurisdicción del
programa y el proveedor de EIS, de conformidad con el Memorando OSEP 09-025
(Memo OSEP).
Si el niño ya tiene más de tres años, el Departamento recomienda a las agencias
principales estatales y los proveedores de EIS que proporcionen a los padres información
sobre el programa de la Parte B de la Ley IDEA y que trabajen en estrecha colaboración
con la agencia educativa estatal (SEA) y las agencias educativas locales (LEA) en estas
circunstancias para ayudar a esas agencias a cumplir con sus respectivas
responsabilidades de búsqueda e identificación de niños conforme a la Parte B de la Ley
IDEA. Las agencias principales estatales y los proveedores de EIS deben usar sus
sistemas de datos y revisar las políticas y procedimientos de búsqueda de niños para
garantizar que los padres de todos los niños que fueron derivados y no se los contactó,
reciban la información adecuada y, cuando corresponda, evaluaciones y servicios.

P2.

¿Qué deben hacer la agencia principal estatal y sus proveedores de EIS si el padre se
negó a dar su consentimiento para una evaluación para determinar la elegibilidad
de su hijo o si el padre dio su consentimiento para una evaluación, se determinó que
el niño era elegible, pero luego el padre rechazó los servicios de la Parte C?

R2:

Si un padre se negó a dar su consentimiento para una evaluación para determinar la
elegibilidad para la Parte C o rechazó el consentimiento para la prestación de servicios de
la Parte C después de que se determinó que su hijo era elegible, la agencia principal

5

El Memorando OSEP 09-02 brinda orientación sobre las medidas que los estados deben adoptar para informar sobre la
corrección del incumplimiento en el APR requerido por las Secciones 616 y 642 de la Ley IDEA.

6

estatal y el proveedor de EIS no está obligado a realizar una evaluación o proporcionar
servicios conforme a la Parte C de la Ley IDEA. Las agencias principales estatales y los
proveedores de EIS deben tener registros claros y completos que documenten la decisión
de los padres de rechazar la evaluación o los servicios de la Parte C que se ofrecieron.
(Título 34 § 303.310(c)(1) del C.F.R.) Sin embargo, en ambas situaciones, la decisión de
los padres de rechazar el consentimiento para una evaluación o rechazar el
consentimiento para los servicios de la Parte C posiblemente fue debido a la pandemia.
A medida que las comunidades avanzan en sus respuestas a la pandemia, el Departamento
recomienda a las agencias principales estatales y a los proveedores de EIS que hagan un
seguimiento de estas familias para determinar si las circunstancias han cambiado y si las
familias ahora están interesadas en que se evalúe a su bebé o niño pequeño o en recibir
servicios de intervención temprana. Para aquellas familias que no dieron su
consentimiento para la evaluación, los programas deben considerar enviar una
comunicación a los padres, que incluya materiales para la búsqueda de niños, que
reconozca que las situaciones familiares y las prioridades pueden haber cambiado y que
las agencias principales estatales y los proveedores de EIS siguen comprometidos en
apoyar al niño y a la familia. En situaciones en las que se determinó que el niño era
elegible para los servicios de la Parte C, pero el padre rechazó el consentimiento para la
prestación de los servicios, el Departamento alienta a las agencias principales estatales y
proveedores de EIS a volver a involucrar a los padres para desarrollar o implementar el
IFSP.
En circunstancias en las que el niño ha cumplido tres años, las agencias principales
estatales y los proveedores de EIS deben proporcionar a los padres información sobre la
Parte B del programa de la Ley IDEA, así como información sobre la LEA responsable
de atender al niño, según corresponda. El Departamento también alienta a las agencias
principales estatales a desarrollar una respuesta coordinada a la pandemia para garantizar
que los proveedores de EIS estén preparados para identificar ampliamente otros recursos
estatales y locales y compartir información con las familias sobre los recursos y apoyos
adicionales disponibles en el estado, incluidos aquellos financiados por el Plan de
Rescate Estadounidense.
P3.

¿Cuál es la responsabilidad de la agencia principal estatal y sus proveedores de EIS
si se hizo una derivación y el padre dio su consentimiento para una evaluación, pero
la evaluación del niño no se llevó a cabo?

R3:

Es posible que las agencias principales estatales y los proveedores de EIS no hayan
podido realizar una evaluación debido a circunstancias relacionadas con la pandemia de
COVID-19 (por ejemplo, las órdenes de permanecer en el hogar y los requisitos de
distanciamiento físico impidieron una evaluación en persona). Si el niño fue derivado y el

7

padre consintió a que se realizara una evaluación, pero la evaluación no se llevó a cabo
como se exige dentro de los 45 días posteriores a la derivación, independientemente del
motivo, los proveedores de EIS y las agencias principales estatales deben realizar la
evaluación lo antes posible para determinar la elegibilidad del niño conforme a la Parte C
de la Ley IDEA suponiendo que el niño es menor de tres años. Las reglamentaciones de
la Parte C de la Ley IDEA en el Título 34 § 303.321 (a)(1) del C.F.R. exigen que una vez
que se haya obtenido el consentimiento de los padres, si se sospecha que el niño tiene una
discapacidad, el niño debe recibir una evaluación multidisciplinaria integral y a tiempo a
menos que se establezca su elegibilidad por medio de registros médicos o de otro tipo
conforme al Título 34 § 303.321 (a)(3)(i) del C.F.R.
El Departamento recomienda a los estados a dar prioridad a las solicitudes de evaluación
pendientes más antiguas. Si se determina que el niño es elegible después de la evaluación,
las evaluaciones del niño y la familia y la reunión inicial del IFSP también deben
realizarse lo antes posible (suponiendo que el niño es menor de tres años). El estado debe
documentar cualquier circunstancia familiar excepcional aplicable en los registros de
intervención temprana del niño. Consulte el Título 34 § 303.310(b)-(c) del C.F.R. Los
estados también deben recopilar e informar datos sobre estas evaluaciones, incluidos los
datos sobre cualquier incumplimiento del Título 34 §303.321(a)(i) del C.F.R., conforme
el Indicador 7 (plazo de 45 días) en su SPP/APR. Además, en circunstancias en las que se
identifique un incumplimiento, la agencia principal estatal debe asegurarse de que se
corrija cada caso individual de incumplimiento, a menos que el niño haya cumplido tres
años o ya no se encuentre dentro de la jurisdicción del programa y el proveedor de EIS,
de conformidad con el Memorando OSEP 09-02.6
Si el niño ya tiene más de tres años, el Departamento recomienda a las agencias
principales estatales y a los proveedores de EIS que proporcionen a los padres
información sobre la Parte B del programa de la Ley IDEA, así como información de
contacto de la LEA responsable de atender al niño, según corresponda. Los proveedores
de EIS y la agencia principal estatal deben trabajar en estrecha colaboración con las SEA
y LEA de la Parte B de la Ley IDEA en estas circunstancias para ayudar a esas agencias a
cumplir con sus respectivas responsabilidades de búsqueda e identificación de niños
conforme a la Parte B de la Ley IDEA. Es importante que las agencias principales
estatales colaboren con los proveedores de EIS, las LEA, los programas locales de
cuidado infantil, los programas de visitas de apoyo y los programas Head Start y Early
Head Start para garantizar que los padres de niños que fueron derivados, pero no
evaluados, reciban información sobre estos y otros programas disponibles y servicios.

6

El Memorando OSEP 09-02 brinda orientación sobre las medidas que los estados deben adoptar para informar sobre la
corrección del incumplimiento en el APR requerido por las Secciones 616 y 642 de la Ley IDEA.

8

P4.

¿Puede la agencia principal estatal y sus proveedores de EIS realizar un examen de
detección o evaluación virtual (es decir, no presencial) del bebé o niño pequeño si un
padre lo solicita en lugar de un examen de detección o evaluación presencial?

R4:

A medida que las agencias principales estatales y proveedores de EIS regresen a los
servicios presenciales, también deben prepararse para regresar a los exámenes de
detección y evaluaciones presenciales. Sin embargo, si un padre solicita que se lleve a
cabo un examen de detección o evaluación de manera virtual, la agencia principal estatal
debe determinar primero si sus políticas permiten exámenes de detección o evaluaciones
virtuales. Además, el estado debe determinar si los instrumentos de detección o
evaluación arrojarían resultados válidos si se administran de manera virtual.
Conforme al Título 34 § 303.320 del C.F.R, la agencia principal puede adoptar
procedimientos de detección para determinar si un niño derivado a la Parte C podría tener
una discapacidad. No todos los estados han adoptado procedimientos que permitan la
detección conforme a la Parte C de la Ley IDEA. Suponiendo que un estado ha adoptado
políticas y tiene instrumentos de detección o evaluación que se pueden administrar de
forma remota, la agencia principal estatal y sus proveedores de EIS pueden ofrecer a los
padres la flexibilidad de realizar el examen de detección o la evaluación de forma remota.
Las agencias principales estatales, los proveedores de EIS y el personal calificado que
realiza la evaluación deben ejercer su juicio al evaluar si la supuesta discapacidad puede
identificarse mediante exámenes de detección o evaluaciones virtuales en lugar de
presenciales. La agencia principal estatal y sus proveedores de EIS también pueden
determinar la elegibilidad sobre la base de registros médicos u otros registros existentes
en lugar de realizar una evaluación conforme al Título 34 § 303.321(a)(3)(i) del C.F.R.
Si se realiza un examen de detección y se sospecha que un niño tiene una discapacidad, o
si el padre solicita una evaluación durante el proceso de detección, se debe realizar una
evaluación para determinar la elegibilidad una vez que se obtenga el consentimiento de
los padres para la evaluación. Si el padre da su consentimiento para un examen de
detección y este indica que no se sospecha que el niño tenga una discapacidad, la agencia
principal estatal o el proveedor de EIS debe proporcionar una notificación conforme al
Título 34 § 303.421 del C.F.R. que describa el derecho de los padres a solicitar una
evaluación.
La agencia principal estatal y los proveedores de EIS deben asegurarse de que cualquier
herramienta de detección y evaluación que se administre de manera virtual cumpla con
los estándares de adecuación técnica y no sea discriminatoria en su implementación
conforme al Título 34 § 303.321 (a)(4) del C.F.R. La agencia principal estatal debe
implementar estas herramientas de manera sistemática y apropiada para minimizar la
identificación en exceso o insuficiente de bebés y niños pequeños con discapacidades

9

para los servicios de intervención temprana. Las responsabilidades de la búsqueda de
niños de las agencias principales estatales conforme al Título 34 § 303.302 del C.F.R. son
ubicar e identificar a los niños elegibles en virtud de la Parte C de la Ley IDEA lo antes
posible y coordinar con otras agencias y programas estatales, incluidos aquellos que
administran regímenes de adopción, CAPTA y programas para personas sin hogar.

#

#

10

#

